                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                     PITTSBURGH

YILI TSENG,                                         )
                                                    )
                Plaintiff,                          )                2:20-CV-01121-CRE
                                                    )
        vs.                                         )
                                                    )
MADISON HARRIS, DOE 1, DOE 2,                       )
DOE 3, DOE 4, DOE 5, DOE 6, DOE 7,                  )
DOE 8, DOE 9, DOE 10, DOE 11, DOE                   )
12, DOE 13, DOE 14, DOE 15,

                Defendants,

                STANDING PRACTICE ORDER FOR PRO SE LITIGANTS

      This Order is intended to apply to all cases filed by a pro se plaintiff. The intention is to

inform the parties, and in particular the pro se plaintiff, of the litigation procedures and

responsibilities that commonly arise during the course of a lawsuit.

1.             Pursuant to the provisions of 28 U.S.C. §§ 1915 and 1915A, if applicable, the Court

will review the complaint prior to service and may dismiss the complaint, or any portion of the

complaint, it if is determined that the complaint is frivolous, malicious, or fails to state a claim

upon which relief may be granted.

2.             Plaintiff is advised that no defendant is required to respond to the complaint until

that defendant has accepted a copy of the complaint and has waived service, or has been served.

Therefore, a motion for default cannot properly be filed unless the defendant has failed to file an

answer, a motion to dismiss, or a motion for additional time to respond, within sixty (60) days after

the notice has been mailed, if service is waived pursuant to the notice, or twenty-one (21) days

after being served.

3.             After the complaint is served, Plaintiff does not have to serve a copy of any
document he/she files in the case on a defendant, if the defendant or defendant’s counsel is a

registered user of the Court’s ECF system. Plaintiff shall file only the original of any pleading or

other document with the Clerk of Court. Upon the filing of a pleading or other document, the

court’s ECF System will automatically generate and send a Notice of Electronic Filing to all Filing

Users associated with that case. Transmission of the Notice of Electronic Filing constitutes service

of the filed document. Any party who is not a registered user of the court’s ECF System is entitled

to receive a paper copy of any pleading or other document from the party making such filing.

Service of such paper copy must be made according to the Local Rules of this Court and the Federal

Rules of Civil Procedure. If Plaintiff wishes to have proof that a document was received / filed by

the court, Plaintiff must send an extra copy of the document with a self-addressed, postage-paid

envelope. The extra copy will be date stamped by the Clerk’s Office and returned in the self-

addressed, postage-paid envelope.

4.             Federal Rule of Civil Procedure 11 requires that any filing signed by any party must

comply with certain standards. Among these is that statements or allegations of fact must be true

or have evidentiary support. This requirement applies to the complaint which the plaintiff has

already submitted for filing as well as to any future filings and submissions by any party.

5.             If Plaintiff seeks to amend his/her initial complaint, he/she may be able to do so by

filing an amended complaint in accordance with Federal Rules of Civil Procedure 15. If seeking

leave of court to amend, Plaintiff must attach a copy of the proposed amended complaint to his/her

motion. An amended complaint must be complete in itself. It cannot reference any prior

complaint. Any allegations or defendants that are not included in the amended complaint will be

considered dismissed.

6.             If the defendant(s) files a motion pursuant to Federal Rule of Civil Procedure 12(b),
(e), or (f), no discovery will take place until after the motion has been ruled on by the court. If the

case survives these motions, then the defendant(s) will file an answer to the complaint in

accordance with Federal Rule of Civil Procedure 12(a)(4).

7.             After all defendants have filed answers to the complaint, the court will schedule an

Initial Case Management Conference and enter a case management order specifying the deadlines

for discovery and Alternative Dispute Resolution.

8.             There is no right to counsel in a civil case. If, however, Plaintiff’s case survives

summary judgment then the Court may in certain circumstances direct the Clerk of Court to request

an attorney to consider entering an appearance on behalf of Plaintiff.

9.             Any and all communication with the Court shall be in the form of a pleading or

motion that shall be filed with the Clerk of Court. Copies of pleadings and motions shall not be

sent to the judge’s chambers. Letters /correspondence sent to the judge’s chambers will not be

acknowledged or considered by the Court.

10.            Any pleading or other document filed with the Clerk of Court must comply with all

of the provisions of Local Rule of Civil Procedure 5.1 including, but not limited to, printing on

only one side of a page and paper size of 8 ½ x 11 inches. There should be no highlighting on any

document submitted for filing as it will not appear correctly when scanned and docketed. Any

document submitted to the Clerk’s Office becomes property of the Court and will not be returned

to Plaintiff, therefore, only copies of grievances or other exhibits should be submitted and Plaintiff

should maintain the originals in his/her own records.

11.            Plaintiff is advised that at the conclusion of this lawsuit, if it should end with a

result favorable to the defendants, judgment may be entered against Plaintiff for all the costs

incurred by the Defendants in defending this action.
12.           Plaintiff is under a continuing obligation to notify the Court of any change of

address by filing a separate document entitled “Notice of Change of Address.” Failure to do

so may result in the dismissal of the case if the Court or defendant(s) are not able to serve

documents upon Plaintiff because he/she has not kept his/her address of record current.



       DATED this 29th day of July, 2020.

                                            BY THE COURT:
                                            s/Cynthia Reed Eddy
                                            Chief United States Magistrate Judge
